Case: 16-11396      Document: 00514020061         Page: 1    Date Filed: 06/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-11396                                  FILED
                                  Summary Calendar                             June 5, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                  Clerk


                                                 Plaintiff–Appellee,

v.

ROBERT NOBLE HAMMONS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:03-CR-360-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Robert Noble Hammons appeals the sentence imposed following the
revocation of his supervised release. He contends that the district court erred
in ordering two consecutive terms of imprisonment because the court’s original
sentence had been for one term of supervised release.                Given Hammons’s
objection at the revocation hearing, we review under the “plainly
unreasonable” standard. See United States v. Warren, 720 F.3d 321, 326 (5th


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11396     Document: 00514020061      Page: 2   Date Filed: 06/05/2017


                                  No. 16-11396

Cir. 2013).    If this court determines that the sentence imposed was
unreasonable, it may reverse the district court only if “the error was obvious
under existing law.” Id. (quoting United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011)).
      Hammons has not met this standard. Given the ambiguities in the oral
pronouncement and written judgment as to whether the original sentence was
for one term of supervised release or two concurrent terms of supervised
release, we assess the intent of the sentencing court as “discerned from the
entire record.” United States v. McAfee, 832 F.2d 944, 946 (5th Cir. 1987) (per
curiam). Contrary to Hammons’s arguments, the district court here did not
improperly alter its original sentence but rather clarified it. Because of the
district court’s explanation of its intent, and the absence of authority to support
Hammons’s argument, he has not shown that the district court committed an
obvious error under existing law. Warren, 720 F.3d at 326.
      AFFIRMED.




                                        2